DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
Allowable Subject Matter

Claims 2-25 (renumbered 1-24) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 2, directed to a method performed by a user equipment (UE), independent Claim 8, directed to an apparatus with structure for performing functional limitations similar to those performed by the UE in the method of claim 2, independent Claim 14, directed to an apparatus with means for performing functional limitations similar to those performed by the UE in the method of claim 2, and independent Claim 20, directed to a non-transitory computer-readable medium storing 
The prior art of record does not teach or fairly suggest, individually or in combination, a UE receiving an uplink control channel transmission window length for an uplink control channel transmission window from a network entity separately from receiving one or more uplink data allocations, i.e., in separate signals, in combination with the remaining limitations of the independent claims.   Further search by Examiner did not present new prior art to teach or fairly suggest the allowable subject matter.
Claims 3-7, dependent from claim 2, Claims 9-13, dependent from claim 8, Claims 15-19, dependent from claim 14, and Claims 21-25, dependent from claim 20, are also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471